52 N.Y.2d 918 (1981)
Central Square Teachers Association et al., Respondents,
v.
Board of Education of the Central Square Central School District, Appellant.
Court of Appeals of the State of New York.
Argued January 7, 1981.
Decided February 10, 1981.
Richard C. Heffern and Robert W. Kopp for appellant.
Kevin H. Harren and Bernard F. Ashe for respondents.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*919MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
By express provision both of the "Statement of Grievance" and of the agreement reached by the parties at the commencement of the arbitration the issue submitted for resolution was whether the district had violated article II (subd G) or article XXVII (subd A), or both, of the collective bargaining agreement by assigning teachers in the junior high school to cafeteria duty. The arbitrator concluded: "This grievance is upheld"  a determination in favor of the teachers association of the precise issue submitted. The path of analysis, proof and persuasion by which the arbitrator reached this conclusion is beyond judicial scrutiny. The issue resolved having been the issue tendered, and the resolution not being wholly irrational, there is no occasion for judicial intervention.
Order affirmed.